929 F.2d 701
136 L.R.R.M. (BNA) 2976
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SWEETWATER CRAFTS, INC., Respondent.
No. 91-5029.
United States Court of Appeals, Sixth Circuit.
April 3, 1991.

1
NLRB, 7-CA-29121.

NLRB

2
ORDER ENFORCED.


3
Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and JOINER, Senior District Judge*.

JUDGMENT

4
The National Labor Relations Board (the "Board") filed an application for enforcement of its September 28, 1990 decision in Case No. 7-CA-29121 finding the respondent committed unfair labor practices and ordering the respondent to take specified remedial steps to correct those practices.  That application was served both upon the respondent at its business address and upon counsel of record.  On January 24, 1991, this court received a letter from counsel stating he no longer represented the respondent.  On February 5, 1991, the clerk of this court directed a letter to the respondent stating that unless replacement counsel was retained and this court so notified by February 19, 1991, the Board's decision would be enforced.  No response has been received.  Meanwhile, the Board has moved for entry of judgment by default.


5
Upon consideration, and in the absence of any response from the respondent in this matter, we conclude the Board is entitled to entry of judgment by default under Rule 15(b), Fed.R.App.P.


6
It therefore is ORDERED that the decision and order of the Board in Case No. 7-CA-29121 is enforced and that the respondent, Sweetwater Crafts, Inc., of Manistee, Michigan, its officers, agents, successors, and assigns, abide by and perform the directions of the Board in said order contained.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation